DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Claim Objections
Claim 17 is objected to because of the following informalities: 
Line 7 recites “two rows of a plurality of double spikes”.  Since a row is defined by Oxford Languages as “a number of…things in…a straight line”, reciting the “a plurality” is redundant, i.e. reciting a “row” already requires a plurality.  Therefore it is suggested to rephrase the aforementioned portion of line 7 as “two rows of double spikes”.
Line 11 recites “the corresponding rib”, but no corresponding rib has been previously recited, only “the same rib” has been recited in line 8.  It is suggested to rephrase lines 7-8 in order to recite the corresponding rib: “the double spikes of each of the two rows extending from a respective corresponding 
Line 12 recites “for each double spikes”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of line 12 as “for each double spike[[s]]”. 
Line 13 recites “a longitudinal axis of the core; however, “a longitudinal axis of the core” has already been recited in line 9.  Therefore it is suggested to rephrase the aforementioned portion of line 13 as “[[a]]the longitudinal axis of the core”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 24, 27, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US2010/0089415) in view of Gueret (US2006/0279181) and Gueret (US2013/0036565).
Regarding claim 17, Vandromme discloses an applicator (1, Figures 1-12) for applying a cosmetic product to the eyelashes and/or eyebrows (refer to Paragraph [0020]), having an applicator member (4) with:
a core (5) made of thermoplastic material (refer to Paragraph [0052]), the core having ribs (7, 8, 9, 10) extending continuously along the length of the core (best shown in Figure 7, wherein the cross-section is shown to be constant along the length of the applicator) and defining grooves between adjacent ribs (not labeled but the grooves are the angular space created between planes D1, D2, D3, D4, refer to annotated Figure 4, below), 
a support (12) having two metal branches (“U shaped pin”, “the U shaped pin is made of a metal”, refer to Paragraph [0064]) twisted around the core (refer to Figure 12) and each branch extending in one of the grooves (best shown in Figure 6, wherein a first metal branch is positioned in a top left groove and a second metal branch is positioned within a bottom right groove; additionally refer to Figure 7, wherein the metal branches are shown to extend the entire length of their respective grooves), and
at least one row of single spikes (4A).  

    PNG
    media_image1.png
    508
    692
    media_image1.png
    Greyscale


	Vandromme does however disclose that the spikes are able to be made in a “variety of shapes and sizes” (Paragraph [0052]), that the spikes can be “not all identical”, “can adopt any shape” (Paragraph [0059]), and that the spikes can depend directly from the core, or depend a distance from the core (“it is entirely possible...to not use wings at all”, Paragraph [0059]), and that additional free fibers can be included in the twisted core along with the spikes (Paragraph [0092]), thereby demonstrating that the size, shape and configuration of the spikes can be modified.
	Gueret ‘181 discloses a similar applicator (3) for applying a cosmetic product to the eyelashes and/or eyebrows having an applicator member (10) comprising a core 
Gueret ‘565 discloses a similar applicator (2) comprising an applicator member (8) having a plurality of rows of double spikes (21, 22, 29), wherein the first branch of the double spike is situated in front of the second branch of the double spike (refer to Figures 20-21), similar to the configuration of the applicator of the combination of Vandromme and Gueret ‘181, or alternatively, wherein the first and second branches of the double spike are situated adjacent to one another, thereby occupying a same axial position on the longitudinal axis of the core (best shown in Figure 22-23).  Gueret ‘565 further discloses that the first and second branches of the double spikes may be disposed such that the long directions/longitudinal axis of the two branches of a double spike may be contained in a single plane that is perpendicular to the longitudinal axis of the core (refer to Paragraph [0050]; additionally refer to Figure 22), thereby demonstrating that the positioning of the bases of the first and second branches of the double spikes can effectively be changed as a matter of design choice to provide functionally equivalent configurations.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Vandromme and Gueret ‘181 such that the first and second branches for each double spike on a corresponding rib occupy a same axial position on the longitudinal axis of the core and the longitudinal axes of the two branches being contained within a same plane, perpendicular to the longitudinal axis of 
	The claimed phrase “moulded” is being treated as a product by process limitation; that is the applicator spikes are moulded.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  MPEP 2113.  Vandromme teaches the spikes being moulded (refer to Paragraph [0052] and Claim 5).
Regarding claim 24, the combination of Vandromme, Gueret ‘181, and Gueret ‘565 discloses the applicator according to claim 17, as applied above.  Vandromme further discloses the single spikes being rectilinear and extending radially from the longitudinal axis of the core (refer to Vandromme Figure 4). 
Regarding claim 27, the combination of Vandromme, Gueret ‘181, and Gueret ‘565 discloses the applicator according to claim 17, as applied above.  Vandromme further discloses having only four rows of spikes (refer to Vandromme Figure 4).  Per the modification addressed in claim 17, alternating rows of double spikes, as taught by Gueret ‘181, were incorporated into Vandromme’s applicator, thereby providing two rows of double spikes.  Thus, the combination provides all the limitations of claim 27.
Regarding claims 29 and 30, the combination of Vandromme, Gueret ‘181, and Gueret ‘565 discloses the applicator according to claim 17, as applied above.  The combination does not thus far disclose wherein the branches of the double spikes forming between prima facie case of obviousness. See MPEP 2144.05(I). 
Regarding claim 31, the combination of Vandromme, Gueret ‘181, and Gueret ‘565 discloses the applicator according to claim 17, as applied above.  Vandromme further discloses the core turning by more than one revolution on itself about its longitudinal axis, from one end to the other of the applicator member, under the effect of the twist induced by the branches of the support (refer to Paragraph [0089] and Figures 1-2).
Regarding claim 32, the combination of Vandromme, Gueret ‘181, and Gueret ‘565 discloses the applicator according to claim 17, as applied above.  The combination does not explicitly disclose the ribs having a height of at least 0.8mm; however Vandromme discloses that the length of the spikes is in the range of 1mm to 5mm, and Figure 12 shows the ribs, graphically, as being longer than the spikes, thus the ribs must be greater than the range of 1mm to 5mm, which is within the claimed range of greater than 0.8mm.  While the figures are not drawn to scale, they can still be relied upon to provide a general relationship between components of an invention.  Thus, the combination of Vandromme, Gueret ‘181, and Gueret ‘565 discloses the claimed 
Regarding claim 33, the combination of Vandromme, Gueret ‘181, and Gueret ‘565 discloses the applicator according to claim 17, as applied above.  Vandromme further discloses a stem (3) in which the support is inserted (refer to Figure 1). 
Regarding claim 34, the combination of Vandromme, Gueret ‘181, and Gueret ‘565 discloses the applicator according to claim 17, as applied above.  Vandromme further discloses a device for packaging and application having a container containing the product to be applied (Paragraph [0049]).
Response to Arguments
Applicant’s arguments, see Page 4, filed 01/11/2022, with respect to the objection to claim 17 has been fully considered and are persuasive.  The objection of claim 17 has been withdrawn; however, in view of the amendments submitted, new objections have been made.
Applicant’s arguments, see Pages 4-5, filed 01/11/2022, with respect to the 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 17, 24, 27 and 29-34 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 17, 24, 27 and 29-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the same base reference is being relied upon in the current rejection, Applicant’s arguments were directed to the teaching reference and the teaching reference of the previous rejection is no longer being relied upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772